Case 3:18-cv-00265-RGJ-CHL Document 91-2 Filed 03/26/21 Page 1 of 1 PageID #: 1118




                                             *****

                             SCHEDULE A
                      TO SUBPOENA DUCES TECUM
         ON UNITED STATES DRUG ENFORCEMENT ADMINISTRATION


   1. All items seized by the U.S. Drug Enforcement Administration and Louisville

      Metro Police Department on April 27, 2017 from the premises, buildings, and

      vehicles at 6725 Strawberry Lane, Louisville, Kentucky 40214, including but

      not limited to the following specific items:


                a. Security Camera DVR;

                b. Security Camera DVR power cord;

                c. White Samsung Note with a pink case;

                d. Silver LG phone with a purple case;

                e. Bunker Hill Security 4CH digital video recorder with power cord;

                f. All cellular phones, including smartphones such as iPhones;

                g. All digital tablets, such as iPads;

                h. All digital video recorders;

                i.   Any documents; and

                j.   All items listed in the attached Supplement to Schedule A: “ U.S. Department

                     of Justice – Drug Enforcement Administration: Receipt for Cash or other

                     Items,” dated 4/27/2017
